Title: To George Washington from John George Gibson, 26 December 1793
From: Gibson, John George
To: Washington, George


          
            South Hiendly near Pomfret Yorks.[England] Decr 26th 1793
          
          Having often heard it mentioned in our family that we were in some distant manner
            connected to your Excellency, I have anxiously wished to ascertain the truth of the
            report, feeling a great ambition to rank amongst my relatives, a man, whose public and
            private virtues have so eminently exalted him in the hearts and opinion of mankind.
            Being on a visit last summer at a distant relations (a Mrs White’s, whose Maiden name
            was Gibson) I was making some inquiry respecting the family, when she likewise mentioned
            the circumstance of our being distantly related, and as a proof, said she had a Letter,
            which she gave me, wrote in the year 1699, by Your Excellency’s Grand Father in Virginia
            to his Sister in England, who married my Great Grand Father, of which the following is a
              Copy.


          
            
              
                Virginia June the 22d 1699
                Dear & Loving Sister,
              

              “I had the happiness to see a Letter which you sent to my Aunt Howard, who died
                about a year and a half ago; I had heard of you by
                her before, but could not tell whether you were alive or not. It was truly great joy
                to hear that I had such a relation alive as yourself; not having any such a one by
                my Father’s side as yourself. My Father had one Daughter by my Mother, who died when
                she was very young, before my remembrance. My
                Mother had three Daughters when my Father married her, one died last winter, and
                left four or five Children, the other two are alive & married and have had
                several children. My Mother married another man after my Father, who spent all, so
                that I had not the value of twenty shillings of my Fathers Estate, I being the
                youngest & therefore the weakest, which generally comes off short. But I thank God my Fortune has been pretty good since, as I
                have got a kind and loving Wife, by whom I have had three Sons
                and a daughter, of which I have buried my daughter and one Son. I am afraid I shall never have the happiness of seeing you,
                since it has pleased God to set us at such a distance: But hoping to hear from you
                by all opportunities, which you shall assuredly do from him that is, Your ever
                loving Brother till death
              Jno. Washington
              
                If you write to me direct yours to me in Stafford County on
                  Portomack River in Virginia, Vale. J.W.
                To Mrs Mary Gibson, Living at Hawnes in Bedf’s., These sent
                  with care.[”]
              
            
          
          From this Letter it appears that your Excellency’s Grandfather, and
            my Fathers Grand Mother were Brother and Sister. And as a proof that it must be the same
            family of the Gibson’s (there being a great number of that name) There is a small Estate
            at Hawnes of about 40£ a year, half of which at the death of the above mentioned Mrs
            White, devolves to me, as Heir at law to my Father who is lately dead, and which was
            left him and his heirs by his Uncle, (Mrs White’s Father who purchased it of his
            Brother, to whom it had descended) at Mrs Ws. decease without heirs. This Ancestor of
            mine whom yours married was the Vicar of Hawnes and purchased this Estate, who as well
            as his Wife lie buried there.
          Understanding from report that Your Excellency had not many relations living, I thought
            it might not be considered by you as too great a liberty, if I informed you, that there
            were some in this Country who consider themselves honoured in being allied to you tho in
            a distant manner.
          Having (as I before observed) lately lost my Father, the Family now, consist only of my
            self, a Sister and Brother. I married 4 years ago—a daughter of Mr Charles Payne
            Sharpe’s of the Island of St Vincents, by whom I have had three Children, the eldest I
            lost. The little fortune I obtain by my Wife, added to my income as Curate, amounts to
            £140 a year, with which tho small, being happily possessed of domestic felicity, I
            should feel contented did I not look forward, to the claims of an increasing family, as
            the whole of our income (my Wife’s being an Annuity) dies with us. Had the man, whom I
            was proud, and honoured in being permitted to call friend, lived a few years longer, I
            should have been provided for, but by the death of Sr Geo. Savile, I was deprived of
            one, who possessed both the ability and inclination to serve me: I have however a prospect, tho distant, of possessing a
            small Living in South Wales in the gift of a relation of my Wife’s. My Sister married a
            son of the Revd Mr Rawstorne, Rector of Badsworth, an uncle of Sr Thomas Pilkington’s,
            and is connected with his Brothers in a Cotton Manufactory. My Brother is nearly the eldest Lieut. in His majesty’s 54th
              Regt—I will not trespass further on your time than to
            observe, that Mr Naylor, the Gentleman in this Country who transmits this to Mr Bond to
            be forwarded to your Excellency, will answer any question you may think proper to ask
            relative to me, through the medium of Mr Bond, or his Brother the Agent to Mr Naylor, in
            America; and should you wish to see the original Letter, of which the inclosed is a
            copy, I will transmit it with pleasure. With the greatest respect I remain Your
            Excellency’s Most Obedt Hle Sevt
          
            John George Gibson
          
        